      Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 1 of 56



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


NATIONAL RIFLE ASSOCIATION OF AMERICA,

                                                    Plaintiff,
                                                                                 ANSWER
                          -against-
                                                                                 18-CV-0566
ANDREW CUOMO, both individually and in his official
capacity; MARIA T. VULLO, both individually and in her                           TJM/CFH
official capacity; and THE NEW YORK STATE
DEPARTMENT OF FINANCIAL SERVICES,

                                                 Defendants.


       Defendants Andrew Cuomo, Maria T. Vullo, and the New York State Department Of

Financial Services (“DFS”) (collectively, “Defendants”), by their attorney, Barbara D.

Underwood, Attorney General of the State of New York, Adrienne J. Kerwin, Assistant Attorney

General, of counsel, answer the amended complaint (“Complaint”)1 as follows:

                   NATIONAL RIFLE ASSOCIATION OF AMERICA’S
                  FIRST AMENDED COMPLAINT AND JURY DEMAND

       Complaint text: Plaintiff the National Rifle Association of America (the “NRA”) files

this First Amended Complaint and Jury Demand (“Complaint”) against defendants New York

Governor Andrew Cuomo (“Cuomo”), both individually and in his official capacity; Maria T.

Vullo (“Vullo”), both individually and in her official capacity; and the New York State Department

of Financial Services (“DFS”) (collectively, “Defendants”), upon personal knowledge of its own

actions, and upon information and belief as to all others matters, as follows:



1
 Defendants answer the Complaint with the understanding that the Order filed by this Court on
November 6, 2018, Dkt. No. 56, modifies the Complaint, such that Plaintiff’s Count Three, Count
Four, Count Five, Count Six and Count Seven have been dismissed. See Dkt. No. 56.
        Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 2 of 56



         Response: Plaintiff’s unnumbered introductory paragraph is a statement of the case to

which no response is required. To the extent a response is required, Defendants deny the

allegations in this paragraph to the extent they allege that Defendants engaged in any wrongdoing

or violated any of Plaintiff’s rights.

                             I.      PRELIMINARY STATEMENT

         Complaint text: This case is necessitated by an overt viewpoint-based discrimination

campaign against the NRA and the millions of law-abiding gun owners that it represents. Directed

by Governor Andrew Cuomo, this campaign involves selective prosecution, backroom

exhortations, and public threats with a singular goal – to deprive the NRA and its constituents of

their First Amendment rights to speak freely about gun-related issues and defend the Second

Amendment.

         The foundation of Defendants’ selective-enforcement and retaliation campaign is a series

of threats to financial institutions that DFS, an agency created to ensure the integrity of financial

markets after the 2008 credit crisis, will exercise its extensive regulatory power against those

entities that fail to sever ties with the NRA. To effect their sweeping agenda, Defendants issued

public demands that put DFS-regulated institutions on notice to “discontinue[] their arrangements

with the NRA” and other “gun promotion organizations” if they planned to do business in New

York.

         At the same time, Defendants engaged in back-channel communications to reinforce their

intended purpose. Simply put, Defendants made it clear to banks and insurers that it is bad business

in New York to do business with the NRA.

         As a direct result of this coercion, multiple financial institutions have succumbed to

Defendants’ demands and entered into consent orders with DFS that compel them to terminate


                                                 2
      Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 3 of 56



longstanding, beneficial business relationships with the NRA, both in New York and elsewhere.

Tellingly, several provisions in the orders bear no relation to any ostensible regulatory infraction.

Moreover, Defendants’ abuses will imminently deprive the NRA of basic bank-depository

services, corporate insurance coverage, and other financial services essential to the NRA’s

corporate existence and its advocacy mission.

       Absent injunctive relief, Defendants’ blacklisting campaign will continue to damage the

NRA and its members, as well as endanger the free speech and association rights guaranteed by

the constitutions of the United States and the State of New York. It is well-settled that viewpoint

discrimination applied through “threat[s] of invoking legal sanctions and other means of coercion,

persuasion, and intimidation” violates the United States Constitution where, as here, such measures

chill protected First Amendment activities.1 Defendants’ de facto censorship scheme cannot

survive judicial scrutiny. Nor should it.

       Response: Plaintiff’s unnumbered paragraphs constituting the “Preliminary Statement” set

forth a further statement of the case, legal arguments and/or legal conclusions, and questions of

law; accordingly, no response is required. To the extent a response is required, Defendants deny

that they engaged in any wrongdoing or violated any of Plaintiff’s rights.

                                            II.   PARTIES

       Paragraph 1: Plaintiff the National Rifle Association of America is a nonprofit

corporation organized under the laws of the State of New York with its principal place of business

in Fairfax, Virginia. The NRA is America’s leading provider of gun-safety and marksmanship

education for civilians and law enforcement. It is also the foremost defender of the Second

Amendment to the United States Constitution. The NRA has over five million members, and its

programs reach millions more.


                                                  3
      Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 4 of 56



        1.      Response: Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations contained in this paragraph of the Complaint.

        Paragraph 2: Defendant New York State Department of Financial Services is an agency

of the State of New York that regulates financial services firms operating in New York in order to

guard against financial crises and to protect New York consumers and markets from fraud. DFS

has a regional office at One Commerce Plaza, Albany, New York 12257. Its main office is located

at One State Street, New York, New York 10004-1511. It regulates more than 1,400 insurance

companies with assets in excess of $4.3 trillion, including 200 life insurers, 1,100 property casualty

insurers, and 100 health insurance companies. DFS also regulates over 1,900 banking and other

financial institutions with assets over $2.9 trillion.

        2.      Response: Defendants admit the allegations contained in this paragraph of the

Complaint.

        Paragraph 3: Defendant Maria T. Vullo is the Superintendent of the New York State

Department of Financial Services and, at all times relevant to the Complaint, was acting under

color of state law. Her principal place of business is One State Street, New York, New York 10004-

1511. Vullo is sued in her individual and official capacities.

        3.      Response: Defendants admit that Defendant Vullo: is the Superintendent of DFS;

maintains an office at One State Street, New York, New York 10004-1511; and, at all times

relevant to the Complaint, acted in her official capacity.         Defendants deny the remaining

allegations contained in this paragraph of the Complaint.

        Paragraph 4: Defendant Andrew Cuomo is the Governor of the State of New York and,

at all times relevant to the Complaint, was acting under color of state law. His principal place




                                                   4
      Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 5 of 56



of business is The State Capitol Building, Albany, New York 12224. Cuomo is sued in his

individual and official capacities.

       4.      Response: Defendants admit that Defendant Cuomo: is the Governor of the State

of New York; maintains an office in the State Capitol Building, Albany, New York 12224; and, at

all times relevant to the Complaint, acted in his official capacity. Defendants deny the remaining

allegations contained in this paragraph of the Complaint.

                             III.     JURISDICTION AND VENUE

        Paragraph 5: Pursuant to 28 U.S.C. § 1331, the Court has subject matter jurisdiction

 over the claims asserted in this action because this action involves claims based on the First and

 Fourteenth Amendments to the United States Constitution (U.S. Const. amend. I, XIV), and

 because the action seeks to prevent state officials from interfering with federal rights. Further,

 subject matter jurisdiction is conferred on this Court by 28 U.S.C. § 1343(a)(3) because this

 action is brought to redress deprivations under color of state law of rights, privileges, and

 immunities secured by the United States Constitution. This Court has supplemental jurisdiction

 over all state-law claims asserted in this action under 28 U.S.C. § 1367.

       5.      Response: Defendants deny the truth of the allegations in this paragraph.

        Paragraph 6: Pursuant to 28 U.S.C. § 1391(b), venue is properly vested in this Court

 because defendant Cuomo resides in this judicial district.

       6.      Response: Defendants admit that venue is properly vested in this Court. Deny

the remaining allegations in this paragraph of the Complaint.

       Paragraph 7: There is a present and actual controversy between the parties.

       7.      Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 8: The relief requested is authorized pursuant to 28 U.S.C. § 1343(a)(4)


                                                5
      Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 6 of 56



(recovery of damages or equitable relief or any other such relief for the protection of civil rights),

28 U.S.C. § 1651(a) (injunctive relief), 28 U.S.C. §§ 2201 and 2202 (declaratory and other

appropriate relief), 42 U.S.C. § 1983 (deprivation of rights, privileges, and immunities secured

by the Constitution), and 42 U.S.C. § 1988 (awards of attorneys’ fees and costs).

       8.      Response: Defendants deny the truth of the allegations in this paragraph.

                        IV.     STATEMENT OF RELEVANT FACTS

       Paragraph 9: After the Civil War, two Union Army officers created a private

association to promote marksmanship among the citizenry. The officers believed that the war

would have ended significantly sooner if the northern troops had been able to shoot as well

as the Confederate soldiers. They obtained a charter from the State of New York in November

of 1871; thereafter, the National Rifle Association built a proud legacy in the State of New York.

       9.      Response: Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations contained in this paragraph of the Complaint.

       Paragraph 10: From the NRA’s inception, it received praise from the State of New York

for its many public contributions. In 1872, the New York State legislature and the NRA jointly

dedicated funds for the creation of a rifle range on Creed Farm, in what is now Queens Village,

Queens, New York. For many decades, the NRA partnered with the State to advance firearms

safety, education, conservation, and other laudable public policy goals. For example, when New

York City public schools sought to educate boys in marksmanship and gun safety, NRA co-

founder Gen. George Wingate designed and headed the resulting Public Schools Athletic League

(PSAL) marksmanship program. Likewise, in 1949, the NRA worked with the State of New York

to create the nation’s first hunter education program. Similar courses were subsequently adopted




                                                  6
      Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 7 of 56



by state fish and game departments across the country and in Canada, and make hunting among

the safest sports in existence.

       10.     Response: Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations contained in this paragraph of the Complaint.

       Paragraph 11: First among the “Purposes and Objectives” contained in the NRA’s bylaws

is “[t]o protect and defend the Constitution of the United States.” Accordingly, political speech is

a major purpose of the NRA. The NRA engages in extensive legislative advocacy to promote its

purposes, as well as to vindicate the rights of its members and all Americans.

       11.     Response: Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations contained in this paragraph of the Complaint.

       Paragraph 12: The NRA spends tens of millions of dollars annually distributing

pamphlets, fact sheets, articles, electronic materials, and other literature to advocate for its views

on the Second Amendment and to assist NRA members engaging in national, state, and local

firearm dialogue. The NRA’s direct mail, television, radio, and digital communications seek to

educate the public about issues bearing on the Second Amendment, defend the NRA and its

members against political and media attacks, and galvanize participation in the political process

by NRA members and supporters.

       12.     Response: Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations contained in this paragraph of the Complaint.

       Paragraph 13: Digital media is a particularly important communications medium for the

NRA. The organization’s online video channel, NRATV, broadcasts original programming

including    three dozen original series. NRATV’s content consists substantially of political

speech. Unsurprisingly, opponents of the NRA have criticized NRATV—but they


                                                  7
      Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 8 of 56



acknowledge the channel’s prominence in public debate. For example, the New York Times

describes NRATV as a “vital forum for the dissemination” of “pro-gun messaging in politics.”

          13.    Response: Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations contained in this paragraph of the Complaint.

          Paragraph 14: To its critics, the NRA is best known as a “superlobby – one of the largest

and most truly conservative lobbying organizations in the country,” able to mobilize its millions of

members in concerted efforts to protect the Second Amendment rights of all Americans.4 Of

course, just like NRATV, the NRA’s letter-writing campaigns, peaceable public gatherings, and

other grassroots “lobbying” activities constitute precisely the type of political speech which rests

“[a]t the core of the First Amendment.”

          14.    Response: Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations contained in the first sentence of this paragraph. The

second sentence of this paragraph sets forth legal arguments and/or legal conclusions; accordingly,

no response thereto is required. To the extent a response to the second sentence of this paragraph

is required, Defendants deny that they engaged in any wrongdoing or violated any of Plaintiff’s

rights.

          Paragraph 15: Andrew Cuomo has criticized the political speech and influence of “Second

Amendment types” generally, and the NRA specifically, for decades. Moreover, Cuomo has a

history of abusing his regulatory power to retaliate against his political opponents on gun control

issues.

          15.    Response: Defendants deny the truth of the allegations in this paragraph.

          Paragraph 16: The son of former Governor Mario Cuomo, Andrew Cuomo is a political

opportunist who has consistently sought to gain political capital by attacking the NRA. During his


                                                  8
      Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 9 of 56



tenure as Housing and Urban Development (“HUD”) Secretary in the 1990s, Cuomo coordinated

a campaign of lawsuits (nearly all dismissed) against gunmakers that purported to hold them liable

for crimes committed in public housing projects using illegally obtained firearms.         Cuomo

admitted that his real aim was to coerce, via settlement, the “voluntary” industrywide adoption of

certain equipment and sale restrictions, and warned that any manufacturer who refused to settle

would suffer “death by a thousand cuts.”7 Decried by even gun-control supporters as “wrong” and

an abuse of agency authority, the Cuomo campaign failed after the NRA and other pro-gun groups

organized legislative and grassroots opposition.

       16.     Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 17: Cuomo blamed “gun lobby extremists” for the collapse of his efforts at

HUD. At a press conference on June 20, 2000, he referred to gun-rights supporters as “the

enemy,” and announced a blueprint for defeating the NRA and its allies that would emphasize

the use of state and municipal retaliatory authority: “If we engage the enemy in Washington we

will lose. They will beat us in this town. They are too strong in this town. Their fortress is

within the Beltway. We're going to beat them state by state, community by community.

       17.     Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 18: As governor of New York, Cuomo has loudly supported the enactment of

some of the nation’s harshest gun-control laws. But rather than debate opponents of his anti-

gun initiatives, he declared that conservative firearms advocates “have no place in the state of

New    York.” In particular, Cuomo has sought to banish “the enemy” from public discourse

altogether, and remains dissatisfied with what he perceives to be the excessive political influence

of “conservatives and the Second Amendment types.”

       18.     Response: Defendants deny the truth of the allegations in this paragraph.


                                                   9
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 10 of 56



       Paragraph 19: In truth, Cuomo bears distinct animus toward the NRA, which he

accuses of exerting a “stifl[ing] . . . stranglehold” over national gun policy.15 For Cuomo,

weakening the political advocacy of the NRA is a career strategy.

       19.     Response: Defendants deny the truth of the allegations in this paragraph.

Paragraph 20: Against the backdrop of recent tragedies and a polarized public gun-control debate,

Cuomo and the other Defendants have abused their authority in an effort to stifle the NRA’s

political advocacy and to retaliate against the NRA for the effectiveness of that advocacy.

       20.     Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 21: Together with DFS Superintendent Vullo, his longtime lieutenant, Cuomo

has embarked on a campaign to chill the political speech of the NRA and other so-called

“gun promotion” organizations by leveraging state power to punishing financial institutions

which maintain “business arrangements with the NRA.” To achieve this, Defendants draw

upon the formidable regulatory powers of DFS—an agency charged with ensuring the stability and

integrity of New York’s financial markets.

       21.     Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 22: At Cuomo’s behest, Vullo and DFS have threatened, and continue to

threaten, regulated institutions with costly investigations and penalties should they fail to

“discontinue[] . . . their arrangements with the NRA.” And Defendants have already carried out

some of these threats. Within a single week, DFS levied multi-million dollar fines against two

insurance-industry firms that dared to do business with the NRA. Under intense scrutiny, both

firms were coerced to terminate their business arrangements with the NRA and its members—

including arrangements having nothing to do with the allegedly unlawful conduct cited by DFS.

       22.     Response: Defendants deny the truth of the allegations in this paragraph.


                                                10
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 11 of 56



       Paragraph 23: A DFS press release publicizing one recent enforcement action makes

clear the gravamen of Defendants’ campaign: financial institutions regulated by DFS must

refrain from “[e]ntering into any . . . agreement or arrangement,” which “involv[es] the NRA,

directly or indirectly”—or face the consequences.

       23.     Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 24: In 2011, as part of his state budget, Cuomo announced the merger of the

New York State Insurance Department and the Banking Department to create DFS. The mandate

of the new agency, which consolidated supervisory and enforcement powers previously vested

in separate departments, is to “reform the regulation of financial services in New York to keep

pace with the rapid and dynamic evolution of these industries, to guard against financial crises

and to protect consumers and markets from fraud.”

       24.     Response: Defendants admit that in 2011, Defendant Cuomo announced the merger

of the New York State Insurance Department and the Banking Department to create DFS. Deny

the remaining allegations in this paragraph of the Complaint.

       Paragraph 25: The Superintendent of DFS has broad regulatory and enforcement powers,

which encompass the ability to initiate civil and criminal investigations and enforcement actions.

In addition, pursuant to Financial Services Law, Article 3, § 301, the DFS superintendent has

the power to refer matters to the attorney general for criminal enforcement. The creation of an

agency with such expansive prerogatives and capabilities “grab[bed] power and headlines,” and

the New York Times reported in 2015 that the first DFS superintendent, Benjamin Lawsky, was

popularly caricatured as “the new sheriff of Wall Street” and an all-powerful monarch (“King

Lawsky”).




                                                11
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 12 of 56



       25.     Response: In response to the first two sentences of this paragraph, Defendants admit

that the Superintendent of DFS has broad regulatory and enforcement powers, and respectfully

refer the Court to all applicable statutes, laws, and regulations as the best evidence of and most

accurate legal authority on the extent of such regulatory and enforcement powers. In response to

the third sentence of this paragraph, respectfully refer the Court to the article referenced therein as

the best evidence of what was reported by the New York Times regarding the first Superintendent

of DFS. Deny the remaining allegations in this paragraph of the Complaint.

       Paragraph 26: New York Financial Services Law, Article 2, § 201, provides the

superintendent of DFS with formidable authority to, among other things, “ensure the continued

solvency, safety, [and] soundness” of banks and insurance companies. Accordingly, DFS

directives regarding “risk management” must be taken seriously by financial institutions—as

risk-management deficiencies can result in fines of hundreds of millions of dollars.

       26.     Response: Respectfully refer the Court to all applicable statutes, laws, and

regulations as the best evidence of and most accurate legal authority on the extent of the authority

of the Superintendent of DFS to take certain actions as to State-regulated banks and insurance

companies. Deny the remaining allegations in this paragraph of the Complaint.

       Paragraph 27: DFS’s regulatory mandate does not include setting gun-control policy.

Nor does any statute or other authority empower DFS to blacklist, from receipt of insurance

or banking services, speakers with political viewpoints objectionable to the governor or DFS

superintendent. In addition, DFS has no authority to engage in unlawful viewpoint discrimination.

       27.     Response: In response to the first two sentences of this paragraph, respectfully refer

the Court to all applicable statutes, laws, and regulations as the best evidence of and most accurate

legal authority on DFS’ regulatory mandate. The third sentence of this paragraph sets forth legal


                                                  12
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 13 of 56



arguments and/or legal conclusions; accordingly, no response thereto is required. To the extent a

response to the third sentence of this paragraph is required, Defendants deny that they engaged in

any wrongdoing or violated any of Plaintiff’s rights. Deny the remaining allegations in this

paragraph of the Complaint.

       Paragraph 28: The NRA’s direct-mail campaigns, digital media broadcasts, television

and radio    communications, grassroots organizing, membership recruitment, and other core

political speech and associational activities are carried out by a combination of volunteers,

employees, and independent contractors engaged by the NRA and its affiliates. To meet

payroll obligations, purchase mailing materials and media airtime, maintain its Internet

presence, and otherwise continue to advocate for the Second Amendment of the United States

Constitution, the NRA must have the ability to process and retain cash, check, wire-transfer, and

other donations from members and events throughout the country, as well as transmit and apply

these funds to meet operational needs. Accordingly, the NRA relies upon depository services, cash

management services, lockbox services, disbursement services, wire-transfer services, and remote

banking services of the type generally offered by major wholesale banking institutions.

       28.     Response: Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations contained in this paragraph of the Complaint.

       Paragraph 29: To continue its existence as a not-for-profit organization and fulfill its

advocacy objectives, the NRA also must maintain various corporate insurance coverage. General

liability and related “umbrella” coverage allow the NRA to maintain physical premises, convene

off-site meetings and events, and operate educational programs promoting the safe use of firearms

which are vital to the NRA’s mission. For its Annual Meeting, Great American Outdoor Show, and

other major rallies, conventions and assemblies with explicitly expressive purposes, the NRA


                                                 13
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 14 of 56



generally must also purchase event-specific coverage. Finally, for any organization that

produces and disseminates original media content—especially a controversial speaker like the

NRA—media liability coverage is a practical necessity. Absent such coverage, it is likely that

NRATV would be forced to cease operating; moreover, the NRA could be forced to cease

circulation of various print publications and magazines.

       29.     Response: Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations contained in this paragraph of the Complaint.

       Paragraph 30: In addition, like many affinity groups and organizations nationwide, the

NRA seeks to make life, health, and other insurance coverage available to its members on

affordable, tailored terms. To this end, the NRA contracted with multiple insurance-industry firms

to develop, market, and underwrite insurance programs endorsed by the NRA. Pursuant to these

arrangements, the NRA performs none of the functions of an insurer. It does lend its valuable

logos, marks, and endorsements to insurance programs brokered and serviced by others. Such

“affinity” insurance plans are common, and believed by many to be a suitable substitute for

employer-based coverage.

       30.     Response: Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations contained in this paragraph of the Complaint.

       Paragraph 31: From 2000 onward, the NRA contracted with affiliates of the world’s

largest privately-held insurance broker, Lockton Companies, LLC (collectively with pertinent

affiliates, “Lockton”), for affinity-program brokerage and administration services. Lockton has

provided services in the affinity-insurance market for decades, and caters to a wide array of

industries and clients including franchises, professional and trade organizations, fraternal

organizations, and common-cause groups such as the NRA. For roughly seventeen years,


                                                 14
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 15 of 56



Lockton entities administered and marketed NRA-endorsed insurance in New York State and

across the nation without incident. In addition to its affinity-insurance transactions with the NRA,

Lockton has also served for decades as the NRA’s trusted insurance broker for various corporate

coverage—such as general liability, media liability, and director and officer insurance.

       31.     Response: Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations contained in this paragraph of the Complaint.

       Paragraph 32: The NRA-endorsed affinity insurance administered by Lockton consists

primarily of life, health, property, and casualty policies that resemble policies offered by Lockton

to other affinity groups. In addition, Lockton administers certain products, including a product

known as “Carry Guard,” that provide coverage for expenses arising out of the lawful self-defense

use of a legally possessed firearm. Illinois Union Insurance Company (“Illinois Union”), a

subsidiary of Chubb Ltd., underwrote Carry Guard while doing business under the name “Chubb.”

       32.     Response: Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations contained in this paragraph of the Complaint.

       Paragraph 33: The NRA has been the target of activist boycott efforts in the past,

including campaigns that urged insurance companies and other private actors to cease doing

business with the NRA. However, because these campaigns were carried out by non-

governmental activist groups who lack the ability to punish those who refused to join the boycott,

their methods have centered on persuasion—not coercion. Unaided by the brute force of state

power, activists never successfully persuaded the NRA’s banking or insurance partners to sever

ties with the NRA. This changed in 2017, when one activist organization successfully enlisted

Defendants in a joint effort to silence the NRA.




                                                 15
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 16 of 56



       33.     Response: Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations contained in this paragraph of the Complaint.

       Paragraph 34: During or about September 2017, a non-governmental activist organization

known as Everytown for Gun Safety (“Everytown”) contacted the New York County District

Attorney’s Office (the “DA’s Office”), as well as state and municipal authorities in other

jurisdictions, in an effort to prompt a crackdown by sympathetic government officials that

would target alleged compliance infirmities in Carry Guard. Notably, Everytown is not an

organization dedicated to insurance compliance; instead, its explicit political mission is to oppose

the NRA. On September        13, 2017, representatives from the DA’s Office met with DFS to

effectuate Everytown’s agenda.

       34.     Response: Deny the allegations in the last sentence of this paragraph. Defendants

lack knowledge or information sufficient to form a belief as to the truth or veracity of the remaining

allegations contained in this paragraph of the Complaint.

       Paragraph 35: As a result, in October 2017, DFS launched an investigation that focused

ostensibly on Carry Guard, and was directed in the first instance at Lockton. On its website,

Everytown took credit for instigating the inquiry—but even if it had not, the political

underpinnings and selective focus of the investigation were clear. The investigation was

chronicled in the national media before the NRA received official notice of it, and it targeted none

of the available self-defense insurance products except Carry Guard, which was endorsed by the

NRA.

       35.     Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 36: Of course, Carry Guard was not Defendants’ true focus, and the scope of

the DFS investigation rapidly expanded. At first, Defendants purported to target a discrete subset


                                                 16
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 17 of 56



of so- called “excess line” property and casualty policies relating to firearms—a category that

encompassed Carry Guard, but also included policies such as Gun Club Insurance and Hunt Club

Insurance. However, Defendants’ goal, from the outset, was to disrupt any and all business

arrangements between the NRA and any insurance administrator, broker, or underwriter—indeed,

any financial institution. Within weeks of commencing its investigation, DFS began to target

insurance programs that had nothing to do with firearms, and instead provided coverage similar or

identical to coverage endorsed by other New York affinity organizations such as the New York

State Bar Association, the New York City Bar, the National Association for the Self-Employed,

the New York Association of Professional Land Surveyors, and the New York State Psychological

Association.

       36.     Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 37: DFS has not announced similar inquiries concerning any of these other

membership organizations, even though their affinity programs involve most, if not all, of the

practices and features referenced by DFS in its investigation of the NRA’s affinity programs.

Instead, Defendants selectively targeted the NRA because of the NRA’s legislative and grassroots

advocacy activities. Defendants specifically intend to undermine the NRA’s ability to conduct its

affairs in New York—and to advance Cuomo’s anti-NRA political agenda.

       37.     Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 38: Throughout its purported investigation of Carry Guard in late 2017 and

early 2018, DFS communicated to banks and insurers with known or suspected ties to the NRA that

they would face regulatory action if they failed to terminate their relationships with the

NRA. These exhortations extended far beyond Carry Guard (the policy purportedly raising




                                               17
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 18 of 56



regulatory concerns), indicating that any business relationship whatsoever with the NRA would

invite adverse action.

       38.     Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 39: The impact of Defendants’ campaign on the NRA’s ability to access

essential financial services has been far greater than—and, clearly distinct from—the impact of

any public controversy relating to recent tragedies.

       39.     Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 40: For example, during February 2018, the NRA issued a Request for

Proposal (“RFP”) to multiple banks, inviting them to submit bids to provide depository services,

cash- management services, and other basic wholesale banking services necessary to the NRA’s

advocacy. The NRA received enthusiastic responses from several banks.

       40.     Response: Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations contained in this paragraph of the Complaint.

       Paragraph 41: Likewise, in early January 2018, the NRA began negotiating with a major

DFS- regulated insurance carrier (the “Corporate Carrier”) to renew its General Liability, Umbrella,

and Media Liability insurance coverage policies, which were set to expire during Spring 2018.

Those negotiations remained on-course until the final days of February 2018, when Defendants

sharply escalated their threats.

       41.     Response: Defendants lack knowledge or information sufficient to form a belief

as to the truth or veracity of the allegations contained in this paragraph of the Complaint.

       Paragraph 42: On or about February 25, 2018, the Chairman of Lockton Companies,

placed a distraught telephone call to the NRA. Lockton had been a close business partner of the

NRA for nearly twenty years; its commitment to the parties’ business relationship had not


                                                 18
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 19 of 56



wavered in connection with the Parkland tragedy, nor the prior Sandy Hook tragedy, nor any

previous wave of public controversy relating to gun control. Nonetheless, although he expressed

that Lockton privately wished to continue doing business with the NRA, the chairman confided

that Lockton would need to “drop” the NRA—entirely—for fear of “losing [our] license” to do

business in New York.

       42.     Response: Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations contained in this paragraph of the Complaint..

       Paragraph 43: On February 26, 2018, Lockton publicly tweeted that it would discontinue

providing brokerage services for all NRA-endorsed insurance programs.

       43.     Response: Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations contained in this paragraph of the Complaint.

       Paragraph 44: Days later, the Corporate Carrier abruptly reversed its position in its

corporate- insurance-renewal negotiations with the NRA. Although it had previously indicated it

would be willing to extend the NRA’s General Liability, Umbrella, and Media Liability

coverage on favorable terms consistent with the NRA’s favorable claims history, the Corporate

Carrier now stated that it was unwilling to renew coverage at any price. The Corporate

Carrier severed mutually beneficial business arrangements with the NRA because it learned of

Defendants’ threats directed at Lockton, and feared it would be subject to similar reprisals.

       44.     Response: Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations contained in this paragraph of the Complaint.

       Paragraph 45: Defendants soon supplemented their backchannel threats with official

regulatory “guidance.” In April 2018, Cuomo directed DFS to publicly “urge insurers and bankers

statewide    to determine whether any relationship they may have with the NRA or similar


                                                 19
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 20 of 56



organizations sends the wrong message to their clients and their communities who often look to

them for guidance and support.”

       45.     Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 46: On April 19, 2018, Vullo, as Superintendent of DFS, issued a pair of

ominous “guidance” letters (the “April 2018 Letters”) directed at the chief executive officers, or

equivalents, of all New York State chartered or licensed financial institutions and all insurers doing

business in New York. The April 2018 Letters urged recipients to sever ties with the NRA and

other “gun promotion organizations.” The directive was packaged in a sharply worded media

advisory meant to generate headlines – and apply maximum public pressure to the NRA and

those with whom it associates.

       46.     Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 47: The April 2018 Letters are suffused with political concerns far afield from

DFS’s mandate to prevent financial crises and financial fraud. For example, they urge banks and

insurers to heed “the voices of the passionate, courageous, and articulate young people” speaking

out in favor of gun control, and to reconsider any business relationships with “the [NRA], and

similar organizations that promote guns and lead to senseless violence.” However, the April 2018

Letters do not merely express Defendants’ own political opinions: they invoke the “risk

management” obligations of recipients, and direct banks and insurers to “take prompt actions

to manage” purported “reputational risks” arising from “dealings with the NRA or similar

gun promotion organizations.”

       47.     Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 48: Read in the context of the preceding months’ private communications—as

well as disclosures that would soon follow concerning consequences imposed on firms doing


                                                 20
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 21 of 56



business with the NRA—the April 2018 Letters were threats that deliberately invoked DFS’s “risk

management” authority to warn of adverse action if institutions failed to support Defendants’

efforts to stifle the NRA’s speech and to retaliate against the NRA based on its viewpoint.

       48.      Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 49: Importantly, the April 2018 Letters contain no language clarifying that DFS

would forebear from directly enforcing the letters’ terms. Nor do the April 2018 Letters provide

regulated institutions with any objective criteria for measuring the “reputational risks” imposed by

dealings     with entities that “promote guns that lead to senseless violence.” This is because

Defendants intend the April 2018 Letters to intimidate institutions into acceding to a political

blacklisting campaign, and have nothing to do with the types of market “risks” properly regulated

by DFS.

       49.      Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 50: To further dispel any ambiguity surrounding the April 2018 Letters,

Cuomo and Vullo issued the contemporaneous Cuomo Press Release, containing and endorsing a

statement by Vullo that directly “urge[s] all insurance companies and banks doing business in New

York to join the companies that have already discontinued their arrangements with the NRA.”

       50.      Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 51: Likewise, on April 20, 2018, Cuomo publicly tweeted: “The NRA is an

extremist organization. I urge companies in New York State to revisit any ties they have to the

NRA and consider their reputations, and responsibility to the public.”

       51.      Response: Defendants admit that on April 20, 2018, Cuomo posted a public

message regarding the NRA on Twitter, and respectfully refer the Court to Twitter as the best




                                                21
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 22 of 56



evidence of the content of such message. Deny the remaining allegations in this paragraph of the

Complaint.

       Paragraph 52: The intended and actual effect of the April 2018 Letters, and the actions by

Cuomo and Vullo, is to coerce insurance agencies, insurers, and banks into terminating business

relationships with the NRA that were necessary to the survival of the NRA as a charitable

organization.

       52.      Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 53: Third-party commentators immediately raised concerns about the First

Amendment implications of DFS’s actions. For example, on April 22, 2018, shortly after issuance

of the April 2018 Letters, Brian Knight, a Senior Research Fellow and financial regulation expert

at George Mason University, published an article expressing alarm that the April 2018 Letters

“appear[ed] to be inherently about political speech,” and should be immediately withdrawn.30 In

the face of such criticism (and this litigation), Cuomo doubled down, declaring that a lawsuit

which alleges unconstitutional censorship of the NRA’s “dangerous agenda” means “you know

you’re doing something right.”

       53.      Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 54: On May 2, 2018, two weeks after Vullo issued the April 2018 Letters,

Lockton entered into a consent order Under Articles 21, 23, and 34 of the Insurance Law (the

“Lockton Consent Order”) with DFS—signed by Vullo—which imposes a civil monetary

penalty of $7 million. Although the Lockton Consent Order ostensibly addresses discrete

violations by specific Lockton entities of New York’s Insurance Law, its provisions go much

further. Most notably, the Lockton Consent Order purports to restrict Lockton’s participation




                                                22
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 23 of 56



in any NRA- endorsed insurance programs in New York State, irrespective of whether such

programs comply with the Insurance Law.

       54.     Response: Defendants admit that on May 2, 2018, Lockton entered into a consent

order with DFS (the “Lockton Consent Order”), and respectfully refer the Court to the Lockton

Consent Order as the best evidence of what is contained therein. Deny the remaining allegations in

this paragraph of the Complaint.

       Paragraph 55: Specifically, the Lockton Consent Order requires that Lockton agree “not

to participate in . . . any other NRA-endorsed programs with regard to New York State.” Nor

may Lockton “enter into any agreement or program with the NRA to underwrite or participate in

any affinity-type insurance program involving any line of insurance to be issued or delivered in

New York State or to anyone known to Lockton to be a New York resident.” As a result, Lockton

is prohibited from selling NRA affinity insurance outside New York to any individual who maintains

a New York residence.

       55.     Response: Respectfully refer the Court to the Lockton Consent Order as the best

evidence of what is contained therein. Deny the remaining allegations in this paragraph of the

Complaint.

       Paragraph 56: DFS and Vullo have no legal basis to restrict Lockton’s involvement with

insurance programs that do not violate New York’s Insurance Law; nor do they have authority

to regulate insurance transactions outside of New York. Nevertheless, DFS mandated that

Lockton never enter into any future agreements with the NRA for legitimate and fully

compliant insurance programs in New York.

       56.     Response: Defendants deny the truth of the allegations in this paragraph.




                                               23
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 24 of 56



       Paragraph 57: Furthermore, Lockton would violate the Lockton Consent Order if it

markets an ordinary property, casualty, or life insurance policy in the State of New York that was

accompanied by an NRA logo or endorsement—notwithstanding that a comparable logo or

endorsement referencing any other affinity or common-cause organization is permissible. This

provision of the Lockton Consent Order is deliberate and intended to impair the NRA’s ability

to negotiate insurance benefits for its members, damage the NRA’s goodwill among its

membership, and unconstitutionally restrict the NRA’s speech on the basis of political animus.

       57.       Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 58: Several of the purported “violations” assessed pursuant to the Lockton

Consent Order concern programs commonly engaged in by numerous additional affinity

associations that do not publicly advocate for Second Amendment rights and, therefore, are

not targets of Defendants’ unconstitutional conduct. Several such organizations are clients of

Lockton—yet the Consent Order does not compel Lockton to discontinue its purportedly

unlawful conduct with respect to these clients.

       58.       Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 59: For example:

             
                 DFS claims that Lockton Affinity violated Insurance Law § 2122(a)(1) by
                 referring to the insurer’s AM Best rating. Yet, in reference to Lockton
                 Affinity’s affinity program for the American Optometric Association through
                 AOAExcel (“AOAExcel”), Lockton Affinity states that it has the “backing of a
                 carrier that is rated A+ (Superior) by A.M. Best. Similarly, Lockton Affinity
                 currently advertises that coverage for the affinity programs designed for the
                 Veterans of Foreign Wars (“VFW”) and Moose International Inc.
                 (“Moose”) is through companies “rated ‘Excellent’ or higher by A.M. Best.”
             
                 DFS claims that Lockton Affinity violated Insurance Law § 2324(a) by giving
                 or offering to give no cost insurance to NRA members in good standing. Yet,
                 Lockton Affinity currently makes that same offer to members of both the
                 Professional Photographers of America (“PPA”) and the VFW.
                DFS claims that Lockton Affinity violated Insurance Law § 2116 by

                                                  24
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 25 of 56



               compensating the NRA based on actual premiums collected. Yet, Lockton
               Affinity paid AOAExcel, Moose, the VFW, and the PPA in the same or similar
               manner.

       59.     Response: Respectfully refer the Court to the Lockton Consent Order as the best

evidence of what is contained therein. Deny the remaining allegations in this paragraph of the

Complaint.

       Paragraph 60: Even if such conduct does violate insurance law, DFS’s selective

enforcement of such offenses as to NRA-endorsed policies—but not as to other policies marketed

by Lockton in an identical fashion—constitutes impermissible viewpoint discrimination and a

denial of equal protection under the law.

       60.     Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 61: Despite the backlash concerning the expansive coercive scope and clear

political agenda of the April 2018 Letters, Defendants remained undaunted in their effort to

deprive the NRA of such services; as such, their overall messaging to financial institutions

remained unaffected. Indeed, the DFS press release publicizing the Lockton Consent Order

trumpeted the same concession by Lockton that had inspired its chairman’s furtive telephone call

months before: Lockton must “refrain from [e]ntering into any other agreement or arrangement . .

. involving the NRA, directly or indirectly”—including, but not limited to, affinity insurance.

       61.     Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 62: On May 7, 2018, Chubb Group Holdings, Inc. and Illinois Union (together,

“Chubb”) entered into a Consent Order Under Sections 1101 and 3420 of the Insurance Law (the

“Chubb Consent Order”) with DFS—signed by Vullo—which imposes a civil monetary penalty

of $1.3 million. Similar to the Lockton Consent Order, in the Chubb Consent Order, DFS

overextends its authority and purports to restrict Chubb’s participation in any affinity-type


                                                25
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 26 of 56



insurance program with the NRA, irrespective of whether such programs comply with the

Insurance Law.

       62.     Response: Defendants admit that on May 7, 2018, Chubb entered into a consent

order with DFS (the “Chubb Consent Order”), and respectfully refer the Court to the Chubb

Consent Order as the best evidence of what is contained therein. Deny the remaining allegations in

this paragraph of the Complaint.

       Paragraph 63: Although DFS restricts Lockton from participating in any affinity-type

insurance programs with the NRA in New York or with New York residents, Defendants’

restrictions in the Chubb Consent Order contain no geographic constraint whatsoever. Instead, the

Chubb Consent Order purports to limit Chubb’s involvement with the NRA anywhere, and

everywhere, in the world.

       63.     Response: Respectfully refer the Court to the Chubb Consent Order as the best

evidence of what is contained therein. Deny the remaining allegations in this paragraph of the

Complaint.

       Paragraph 64: Nevertheless, DFS allows Chubb to continue to underwrite affinity-type

insurance programs with other affinity or common-cause organizations that do not publicly

advocate for Americans’ Second Amendment rights, so long as Chubb undertakes “reasonable due

diligence to ensure that any entity involved . . . is acting in compliance with the Insurance Law .

. . .” The only plausible explanation for the DFS’s complete exclusion of NRA-endorsed policies,

even those “in compliance with the Insurance Law,” is that Defendants seek to misuse DFS’s power

to deprive the NRA of insurance and financial services, on the sole ground that Defendants

disapprove of the NRA’s viewpoint regarding gun control.




                                                26
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 27 of 56



        64.     Response: Respectfully refer the Court to the Chubb Consent Order as the best

evidence of what is contained therein. Deny the remaining allegations in this paragraph of the

Complaint.

        Paragraph 65: Defendants’ concerted efforts to stifle the NRA’s freedom of speech and to

retaliate against the NRA based on its viewpoints are causing other insurance, banking, and

financial institutions doing business with the NRA, such as Lloyd’s of London (“Lloyd’s”), to

rethink their mutually beneficial business relationships with the NRA for fear of monetary

sanctions or expensive public investigations. Indeed, Lloyd’s announced on May 9, 2018, that

it would “terminate all insurance offered, marketed, endorsed, or otherwise made available”

through the NRA in light of the DFS Investigation.

        65.     Response: Defendants deny the truth of the allegations in this paragraph.

        Paragraph 66: The NRA has encountered serious difficulties obtaining corporate

insurance coverage to replace coverage withdrawn by the Corporate Carrier. The NRA’s inability

to obtain insurance in connection with media liability raises risks that are especially acute; if insurers

remain afraid to transact with the NRA, there is a substantial risk that NRATV will be forced

to cease operating. The NRA has spoken to numerous carriers in an effort to obtain replacement

corporate insurance coverage; nearly every carrier has indicated that it fears transacting with

the NRA specifically in light of DFS’s actions against Lockton and Chubb.

        66.     Response: Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations contained in this paragraph of the Complaint.

        Paragraph 67: Defendants’ threats have also imperiled the NRA’s access to basic banking

services, despite the absence of any alleged regulatory violations in connection with the NRA’s

banking activities. Multiple banks withdrew their bids in the NRA’s RFP process following the


                                                   27
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 28 of 56



issuance of the April 2018 Letters, based on concerns that any involvement with the NRA—even

providing the organization with basic depository services—would expose them to regulatory

reprisals.

        67.    Response: Defendants lack knowledge or information sufficient to form a belief

as to the truth or veracity of the allegations contained in this paragraph of the Complaint.

        Paragraph 68: Defendants’ campaign is achieving its intended chilling effect on banks

throughout DFS’s jurisdiction. Speaking “on the condition of anonymity,” one community

banker from Upstate New York told American Banker magazine that in light of the apparent

“politically motivated” nature of the DFS guidance, “[i]t’s hard to know what the rules are” or

whom to do business with, because bankers must attempt to anticipate “who is going to come

into disfavor with the New York State DFS” or other regulators.42 Other industry sources told

American Banker that, “such regulatory guidelines are frustratingly vague, and can effectively

compel institutions to cease catering to legal businesses.”

        68.    Response: Defendants lack knowledge or information sufficient to form a belief

as to the truth or veracity of the allegations contained in this paragraph of the Complaint.

        Paragraph 69: The NRA has suffered tens of millions of dollars in damages based on

Defendants’ conduct described above. Such damages include, without limitation, damages due to

reputational harm, increased development and marketing costs for any potential new NRA-

endorsed insurance programs, and lost royalty amounts owed to the NRA, as well as attorneys’

fees, legal expenses, and other costs.

        69.    Response: Defendants deny the truth of the allegations in this paragraph.

        Paragraph 70: If the NRA is unable to collect donations from its members, safeguard

the assets endowed to it, apply its funds to cover media buys and other expenses integral to


                                                 28
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 29 of 56



its political speech, and obtain basic corporate insurance coverage, it will be unable to exist as a

not-for-profit or pursue its advocacy mission. Defendants seek to silence one of America’s oldest

constitutional rights advocates. If their abuses are not enjoined, they will soon, substantially,

succeed.

       70.     Response: Defendants deny the truth of the allegations in this paragraph.

                                         V.     CLAIMS

Count One: Violation Of The NRA’s First And Fourteenth Amendment Rights Under 42
U.S.C. § 1983, And Article 1, Section 8 Of The New York Constitution By The
Establishment Of An Implicit Censorship Regime (As To All Defendants).

       Paragraph 71: The NRA repeats and re-alleges each and every allegation in the preceding

paragraphs as though fully set forth herein.

       71.     Response: This is a statement reincorporating Plaintiff’s allegations in Paragraphs

1 through 70; as such, no response is required. To the extent a response is required, Defendants

reincorporate their responses to Paragraphs 1 through 70.

       Paragraph 72: The First Amendment, which applies to Defendants by operation of the

Fourteenth Amendment, and Section Eight of the New York Constitution secure the NRA’s

right to free speech, including its right to express its viewpoints and political beliefs regarding

the constitutionally protected right to keep and bear arms.

       72.     Response: This paragraph sets forth legal arguments and/or legal conclusions, and

questions of law; accordingly, no response is required.       To the extent a response is required,

Defendants deny that they engaged in any wrongdoing or violated any of Plaintiff’s rights.

       Paragraph 73: The NRA has a longstanding history of political advocacy advancing the

Second Amendment rights of all Americans. Although Cuomo and Vullo disagree with and

oppose the NRA’s political views, the NRA’s freedom to express its views with respect to the

gun-control debate is a fundamental right protected by the First Amendment.
                                                29
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 30 of 56



        73.     Response: This paragraph sets forth legal arguments and/or legal conclusions, and

questions of law; accordingly, no response is required.       To the extent a response is required,

Defendants admit that the NRA has speech rights protected by the First Amendment but denies that

that Defendants engaged in any wrongdoing or violated any of Plaintiff’s rights. Defendants deny

the truth of all other allegations in this paragraph.

        Paragraph 74: Defendants have regulatory authority over financial institutions and

insurance entities that have done or are doing business with or are otherwise associated with

the NRA, including Chubb, Lockton, and Lloyd’s.

        74.     Response: Respectfully refer the Court to all applicable statutes, laws, and

regulations as the best evidence of and most accurate legal authority on the extent of Defendants

regulatory authority. Deny the remaining allegations in this paragraph of the Complaint.

        Paragraph 75: Defendants’ actions—including but not limited to the issuance of the April

2018 Letters and the accompanying backroom exhortations, the imposition of the Consent Orders

upon Chubb and Lockton, and the issuance of the Cuomo Press Release—established a

“system of informal censorship” designed to suppress the NRA’s speech.

        75.     Response: Defendants deny the truth of the allegations in this paragraph.

        Paragraph 76: Defendants’ actions were for the purpose of suppressing the NRA’s pro-

Second Amendment viewpoint. Defendants undertook such unlawful conduct with the intent to

obstruct, chill, deter, and retaliate against the NRA’s core political speech.

        76.     Response: Defendants deny the truth of the allegations in this paragraph.

        Paragraph 77: Defendants’ unlawful exhortations to New York insurance companies,

banks, and financial institutions that they, among other things, “manag[e] their risks, including

reputational risks, that may arise from their dealings with the NRA . . ., as well as continued


                                                   30
      Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 31 of 56



assessment of compliance with their own codes of social responsibility[,]” as well as “review any

relationships they have with the NRA[,]” and “take prompt actions to managing these risks and

promote public health and safety[,]” constitute a concerted effort to deprive the NRA of its freedom

of speech by threatening with government prosecution services critical to the survival of the NRA

and its ability to disseminate its message. Far from protected government speech, Defendants’

actions constitute   an “implied threat[ ] to employ coercive state power” against entities doing

business with the NRA, and they are reasonably interpreted as such.

        77.    Response: Defendants deny the truth of the allegations in this paragraph.

        Paragraph 78: Defendants’ concerted efforts to stifle the NRA’s freedom of speech caused

financial institutions doing business with the NRA to end their business relationships, or explore

such action, due to fear of monetary sanctions or expensive public investigations. For example,

Defendants coerced and caused Lockton and Chubb to cease their participation in NRA-endorsed

insurance programs, regardless of whether the insurance programs met all legal qualifications

under New York’s Insurance Law. Defendants’ implied threats also coerced and caused Lloyd’s

to cease doing insurance business with the NRA.

        78.    Response: Defendants deny the truth of the allegations in this paragraph.

        Paragraph 79: Defendants’ unlawful and intentional actions are not justified by a

substantial or compelling government interest and are not narrowly tailored to serve any such

interest.

        79.    Response: Defendants deny the truth of the allegations in this paragraph.

        Paragraph 80: Defendants’ intentional actions resulted in significant damages to the

NRA, including but not limited to damages due to reputational harm, increased development




                                                31
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 32 of 56



and marketing costs for any potential new NRA-endorsed insurance programs, and lost royalty

amounts owed to the NRA.

       80.     Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 81: The NRA is also entitled to an award of attorneys’ fees and costs pursuant

to 42 U.S.C. § 1988 and New York Civil Practice Law and Rules § 8601.

       81.     Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 82: In addition to the above-described damages, absent an injunction against

Defendants, the NRA will suffer irrecoverable loss and irreparable harm if it is unable to acquire

insurance or other banking services due to Defendants’ actions. Accordingly, the NRA seeks an

order preliminarily and permanently enjoining Cuomo and Vullo (in their official capacities) and

DFS—including its officers, agents, servants, employees, and all persons in active concert or

participation with them who receive actual notice of the injunction—from threatening or

encouraging insurance companies, banks, or financial institutions to sever ties with or discontinue

services to the NRA.

       82.     Response: Defendants deny the truth of the allegations in this paragraph.

Count Two: Violation Of The NRA’s First And Fourteenth Amendment Rights Under
42 U.S.C. § 1983 And Article 1, Section 8 Of The New York Constitution By
Retaliating Against The NRA Based On Its Speech (As To All Defendants).

       Paragraph 83: The NRA repeats and re-alleges each and every allegation in the preceding

paragraphs as though fully set forth herein.

       83.     Response: This is a statement reincorporating Plaintiff’s allegations in Paragraphs

1 through 82; as such, no response is required. To the extent a response is required, Defendants

reincorporate their responses to Paragraphs 1 through 82.




                                                32
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 33 of 56



        Paragraph 84: The First Amendment, which applies to Defendants by operation of the

Fourteenth Amendment, and Section Eight of the New York Constitution, secures the NRA’s

right to free speech, including its right to express its viewpoints and political beliefs regarding

the constitutionally protected right to keep and bear arms.

        84.     Response: This paragraph sets forth legal arguments and/or legal conclusions, and

questions of law; accordingly, no response is required.       To the extent a response is required,

Defendants admit that the NRA has speech rights protected by the First Amendment but denies that

that Defendants engaged in any wrongdoing or violated any of Plaintiff’s rights. Defendants deny

the truth of all other allegations in this paragraph.

        Paragraph 85: The NRA has a longstanding history of political advocacy advancing the

Second Amendment rights of all Americans. Although Cuomo and Vullo disagree with and

oppose the NRA’s political views, the NRA’s freedom to express its views with respect to the

gun-control debate is a fundamental right protected by the First Amendment.

        85.     Response: This paragraph sets forth legal arguments and/or legal conclusions, and

questions of law; accordingly, no response is required.       To the extent a response is required,

Defendants deny that they engaged in any wrongdoing or violated any of Plaintiff’s rights.

        Paragraph 86: Defendants’ actions—including but not limited to the issuance of the April

2018 Letters and the accompanying backroom exhortations, the imposition of the Consent Orders

upon Chubb and Lockton, and the issuance of the Cuomo Press Release—were in response

to and substantially caused by the NRA’s political speech regarding the right to keep and bear

arms. Defendants’ actions were for the purpose of suppressing the NRA’s pro-Second

Amendment viewpoint. Defendants undertook such unlawful conduct with the intent to obstruct,

chill, deter, and retaliate against the NRA’s core political speech.


                                                   33
      Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 34 of 56



        86.    Response: Defendants deny the truth of the allegations in this paragraph.

        Paragraph 87: Defendants’ actions have concretely harmed the NRA by causing

financial institutions doing business with the NRA to end their business relationships, or

explore such action, due to fear of monetary sanctions or expensive public investigations. For

example, Defendants coerced and caused Lockton and Chubb to cease their participation in NRA-

endorsed insurance programs in New York and elsewhere, regardless of whether the insurance

programs met all legal qualifications under New York’s Insurance Law. Defendants’ implied

threats also coerced and caused Lloyd’s to cease participating in affinity insurance programs with

the NRA.

        87.    Response: Defendants deny the truth of the allegations in this paragraph.

        Paragraph 88: Defendants had discretion in deciding whether and how to carry out their

actions, including but not limited to the types of demands imposed on Chubb and Lockton in the

Consent Orders, whether to issue the Cuomo Press Release, and the type of guidance provided in

the April 2018 Letters. They exercised this discretion to harm the NRA because of the NRA’s

speech regarding the Second Amendment.

        88.    Response: Defendants deny the truth of the allegations in this paragraph.

        Paragraph 89: Defendants’ unlawful and intentional actions are not justified by a

substantial or compelling government interest and are not narrowly tailored to serve any such

interest.

        89.    Response: Defendants deny the truth of the allegations in this paragraph.

        Paragraph 90: Defendants’ intentional actions resulted in significant damages to the

NRA, including but not limited to damages due to reputational harm, increased development




                                               34
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 35 of 56



and marketing costs for any potential new NRA-endorsed insurance programs, and lost royalty

amounts owed to the NRA.

       90.     Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 91: The NRA is also entitled to an award of attorneys’ fees and costs pursuant

to 42 U.S.C. § 1988 and New York Civil Practice Law and Rules § 8601.

       91.     Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 92: In addition to the above-described damages, absent an injunction against

Defendants, the NRA will suffer irrecoverable loss and irreparable harm if it is unable to acquire

insurance or other financial services due to Defendants’ actions. Accordingly, the NRA seeks an

order permanently enjoining Cuomo, Vullo, and DFS—including its officers, agents, servants,

employees, and all persons in active concert or participation with them who receive actual notice

of the injunction—from threatening or encouraging insurance companies, banks, or financial

institutions to sever ties with or discontinue services to the NRA.

       92.     Response: Defendants deny the truth of the allegations in this paragraph.

Count Three: Violation Of The NRA’s Right To Freedom Of Association Protected By The
First And Fourteenth Amendment Under 42 U.S.C. § 1983, And Article 1, Section 8 Of The
New York Constitution (As To All Defendants).

       Paragraph 93: The NRA repeats and re-alleges each and every allegation in the preceding

paragraphs as though fully set forth herein.

       93.     Response: Count Three has been dismissed pursuant to the Order filed by this Court

on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: This is a statement reincorporating Plaintiff’s allegations in Paragraphs 1 through 92; as

such, no response is required. To the extent a response is required, Defendants reincorporate their

responses to Paragraphs 1 through 92.


                                                 35
      Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 36 of 56



       Paragraph 94: The First Amendment, which applies to Defendants by operation of the

Fourteenth Amendment, and Section Eight of the New York Constitution, protects every

citizen’s right to engage in expressive association for the advancement of beliefs and ideas.

       94.     Response: Count Three has been dismissed pursuant to the Order filed by this Court

on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: This paragraph sets forth legal arguments and/or legal conclusions, and questions of law;

accordingly, no response is required. To the extent a response is required, Defendants deny that

they engaged in any wrongdoing or violated any of Plaintiff’s rights.

       Paragraph 95: The NRA and its members associate for the purpose of engaging in

political advocacy advancing the Second Amendment rights of all Americans. In order to meet

the NRA’s first “Purpose[] and Objective[]” contained in its bylaws—“[t]o protect and defend

the   Constitution of the United States”—the NRA and its members engage in letter-writing

campaigns, peaceable public gatherings, and other grassroots “lobbying” activities.

       95.     Response: Count Three has been dismissed pursuant to the Order filed by this Court

on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: The first sentence of this paragraph sets forth legal arguments and/or legal conclusions,

and questions of law; accordingly, no response is required. To the extent a response to the first

sentence of this paragraph is required, Defendants deny that they engaged in any wrongdoing or

violated any of Plaintiff’s rights. In response to the second sentence of this paragraph, Defendants

lack knowledge or information sufficient to form a belief as to the truth or veracity of the

allegations contained therein.

       Paragraph 96: Defendants’ actions—including but not limited to the issuance of the April

2018 Letters and the accompanying backroom exhortations, the imposition of the Consent Orders


                                                36
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 37 of 56



upon Chubb and Lockton, and the issuance of the Cuomo Press Release—are, in effect, limiting

the NRA’s ability to continue to operate as an ongoing entity and engage in political

advocacy. Specifically, the NRA has encountered serious difficulties obtaining corporate insurance

coverage, media liability coverage, and basic banking services.

       96.     Response: Count Three has been dismissed pursuant to the Order filed by this

Court on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 97: For example, financial institutions previously doing business with the

NRA, such as Lockton, Chubb, and Lloyd’s, are ending their business relationships, or exploring

such action, due to fear of monetary sanctions or expensive public investigations. The Corporate

Carrier has now stated that it was unwilling to renew coverage at any price. The NRA has

spoken to numerous carriers in an effort to obtain replacement corporate insurance coverage;

nearly every carrier has indicated that it fears transacting with the NRA specifically in light of

DFS’s actions against Lockton and Chubb. Furthermore, multiple banks withdrew their bids

following the issuance of the April 2018 Letters, based on concerns that any involvement with

the NRA—even providing the organization with bank-depository services—would expose them

to regulatory reprisals.

       97.     Response: Count Three has been dismissed pursuant to the Order filed by this

Court on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 98: Insurance coverage is necessary for the NRA to continue its existence as a

not-for- profit organization and fulfill its advocacy objectives. Without appropriate media

coverage, for example, there is a substantial risk that NRATV will be forced to cease operating;


                                                37
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 38 of 56



moreover, the NRA could be forced to cease circulation of various print publications and

magazines. Additionally, the NRA cannot maintain its physical premises, convene off-site

meetings and events, operate educational programs promoting the safe use of firearms, or hold

rallies, conventions and assemblies without general liability and related “umbrella” coverage, or

event- specific coverage.

       98.     Response: Count Three has been dismissed pursuant to the Order filed by this

Court on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants lack knowledge or information sufficient to form a belief as to the truth or

veracity of the allegations contained in this paragraph of the Complaint.

       Paragraph 99: Banking services—such as the ability to process and retain cash, check,

wire- transfer, and other donations from members and events throughout the country, as well as

transmit and apply these funds to meet operational needs—are a necessary and critical function for

the NRA to continue as an organization.

       99.     Response: Count Three has been dismissed pursuant to the Order filed by this

Court on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants lack knowledge or information sufficient to form a belief as to the truth or

veracity of the allegations contained in this paragraph of the Complaint.

       Paragraph 100: Defendants’ actions were taken to specifically target the NRA’s and its

members’ right to associate and express their political beliefs in order to banish pro-Second

Amendment views from New York. Believing they could not directly bar the NRA from

operating in New York, Defendants instead engaged in a censorship scheme to directly,

substantially, and significantly infringe the NRA’s and its members’ right to associate by

depriving it of critical insurance and banking services.


                                                38
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 39 of 56



       100.    Response: Count Three has been dismissed pursuant to the Order filed by this

Court on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 101: The NRA’s interest in associating to advance its political beliefs, along

with the beliefs of its members, significantly outweighs the government’s interest in any restriction

of that association.

       101.    Response: Count Three has been dismissed pursuant to the Order filed by this

Court on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 102: Defendants’ unlawful and intentional actions do not serve a compelling

government     interest and can be achieved through means significantly less restrictive of

associational freedoms.

       102.    Response: Count Three has been dismissed pursuant to the Order filed by this

Court on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 103: Defendants’ intentional actions resulted in significant damages to the

NRA, including but not limited to damages due to reputational harm and increased costs associated

with finding replacement banking and insurance services, if available at all.

       103.    Response: Count Three has been dismissed pursuant to the Order filed by this

Court on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 104: The NRA is also entitled to an award of attorneys’ fees and costs

pursuant to 42 U.S.C. § 1988 and New York Civil Practice Law and Rules § 8601.


                                                 39
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 40 of 56



       104.    Response: Count Three has been dismissed pursuant to the Order filed by this

Court on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 105: The NRA does not have an adequate remedy at law for the harm and

damage caused by Defendants’ violations of its constitutional right of freedom of association.

Absent an injunction against Defendants, the NRA will suffer irrecoverable loss and irreparable

harm if it is unable to acquire insurance or other financial services due to Defendants’ actions.

       105.    Response: Count Three has been dismissed pursuant to the Order filed by this

Court on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 106: Accordingly, the NRA seeks an order permanently enjoining Cuomo,

Vullo, and DFS—including its officers, agents, servants, employees, and all persons in active

concert or participation with them who receive actual notice of the injunction—from threatening

or encouraging insurance companies, banks, or financial institutions to sever ties with, refuse to

offer services to, or discontinue services to the NRA.

       106.    Response: Count Three has been dismissed pursuant to the Order filed by this

Court on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

Count Four: Violation Of The Equal Protection Clause Of The Fourteenth Amendment
Under 42 U.S.C. § 1983, And Article 1, Section 11 Of
The New York Constitution (As To All Defendants).

       Paragraph 107: The NRA repeats and re-alleges each and every allegation in the

preceding paragraphs as though fully set forth herein.




                                                40
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 41 of 56



       107.    Response: This is a statement reincorporating Plaintiff’s allegations in Paragraphs

1 through 106; as such, no response is required. To the extent a response is required, Defendants

reincorporate their responses to Paragraphs 1 through 106.

       Paragraph 108: Defendants knowingly and willfully violated the NRA’s equal protection

rights by seeking to selectively enforce certain provisions of the Insurance Law against Lockton’s

affinity-insurance programs for the NRA. Meanwhile, other affinity-insurance programs that

were identically (or at least similarly) marketed by Lockton, but not endorsed by “gun

promotion” organizations, have not been targeted by DFS’s investigation.

       108.    Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 109: Defendants’ selective enforcement of the Insurance Law against the NRA

and its   business partners has been knowing, willful, arbitrary, capricious, unreasonable,

discriminatory, and undertaken in bad faith and without a rational basis. Defendants’ conduct does

not further any legitimate government interest.

       109.    Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 110: Defendants’ selective enforcement of the Insurance Law against the NRA

and its business partners is based on the NRA’s political views and speech relating to the

Second Amendment. These considerations are impermissible bases for an enforcement action.

       110.    Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 111: Defendants’ actions have resulted in significant damages to the NRA,

including but not limited to damages due to reputational harm, increased development and

marketing costs for any potential new NRA-endorsed insurance programs, and lost royalty

amounts owed to the NRA.

       111.    Response: Defendants deny the truth of the allegations in this paragraph.


                                                  41
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 42 of 56



       Paragraph 112: The NRA is also entitled to an award of attorneys’ fees and costs

pursuant to 42 U.S.C. § 1988 and New York Civil Practice Laws and Rules § 8601.

       112.    Response: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 113: In addition, Defendants’ unlawful conduct inflicted, and threatens to

continue to inflict immediate, irreparable harm on the NRA. Accordingly, the NRA seeks an

order preliminarily and permanently enjoining Cuomo and Vullo (in their official capacities) and

DFS—including its officers, agents, servants, employees, and all persons in active concert or

participation with them who receive actual notice of the injunction—from selectively enforcing

the Insurance Law by requiring Lockton or Chubb, through their respective consent orders, to

forbear from doing business with the NRA which they could otherwise permissibly conduct

with other affinity organizations.

       113.    Response: Defendants deny the truth of the allegations in this paragraph.

Count Five: Conspiracy Under 42 U.S.C. § 1983 (As To Cuomo And Vullo In Their
Individual Capacities).

       Paragraph 114: The NRA repeats and re-alleges each and every allegation in the

preceding paragraphs as though fully set forth herein.

       114.    Response: Count Five has been dismissed pursuant to the Order filed by this Court

on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: This is a statement reincorporating Plaintiff’s allegations in Paragraphs 1 through 70; as

such, no response is required. To the extent a response is required, Defendants reincorporate their

responses to Paragraphs 1 through 70.

       Paragraph 115: Cuomo and Vullo, acting under color of state law, agreed with each other,

and with others known and unknown, to deprive the NRA of rights secured and guaranteed by the



                                                42
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 43 of 56



First and Fourteenth Amendments to the United States Constitution and Sections Eight and Eleven

of the New York Constitution.

       115.    Response: Count Five has been dismissed pursuant to the Order filed by this Court

on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 116: In furtherance of these objectives, Cuomo directed Vullo to issue

statements targeted at New York insurance and financial institutions to cause them to sever

existing relationships with the NRA. Vullo agreed and subsequently released the April 2018

Letters, implicitly threatening DFS-regulated entities with potential prosecutorial action should

they fail to sever ties with the NRA.

       116.    Response: Count Five has been dismissed pursuant to the Order filed by this Court

on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 117: Less than two weeks after the April 2018 Letters, continuing to carry

out her agreement with Cuomo to stifle the NRA’s political speech, Vullo signed the Lockton

Consent Order, imposing a monetary sanction of $7 million against Lockton Affinity and Lockton

Companies, and requiring them to never again participate in any lawful NRA-endorsed insurance

program in New York. Shortly thereafter, Vullo signed the Chubb Consent Order imposing a

monetary sanction of $1.3 million against Chubb, and requiring them to never again participate in

any lawful NRA-endorsed insurance program no matter where in the world the insured is located.

       117.    Response: Count Five has been dismissed pursuant to the Order filed by this Court

on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.


                                                43
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 44 of 56



       Paragraph 118: Cuomo’s and Vullo’s conspiracy was chiefly motivated by discriminatory

animus against the NRA on account of its political speech, beliefs, and associations—in

particular, its advocacy on behalf of Second Amendment rights. Vullo, at Cuomo’s direction,

agreed to issue the April 2018 Letters in an apparent effort to silence, intimidate, and deter

those possessing a particular viewpoint from participating in the debate with respect to gun control.

This effectively prevents, or at a minimum chills, the NRA’s enjoyment and exercise of its right

to freedom of speech. Cuomo’s and Vullo’s intentional actions spawned by the conspiracy were

motivated by an unlawful motive or intent and involved a reckless or callous indifference to, or

disregard of, the NRA’s protected constitutional rights.

       118.    Response: Count Five has been dismissed pursuant to the Order filed by this Court

on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 119: Cuomo’s and Vullo’s unlawful actions, undertaken separately and

jointly under color of state law, resulted from a concerted and malicious conspiracy to abridge

the NRA’s freedom of speech under the First and Fourteenth Amendments to the United States

Constitution   and Section Eight of the New York Constitution and the NRA’s right to equal

protection under the Fourteenth Amendment to the United States Constitution and Section Eleven

of the New York Constitution.

       119.    Response: Count Five has been dismissed pursuant to the Order filed by this Court

on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 120: Cuomo’s and Vullo’s conspiracy to stifle the NRA’s speech and induce

a boycott of the NRA has caused, and continues to cause, significant damages to the NRA. For


                                                 44
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 45 of 56



example, the NRA is entitled to compensatory damages resulting from the loss of insurance

program revenues. The NRA is also entitled to an award of attorneys’ fees and costs pursuant to

42 U.S.C. § 1988 and New York Civil Practice Law and Rules § 8601.

       120.    Response: Count Five has been dismissed pursuant to the Order filed by this Court

on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

Count Six: Violation Of The NRA’s Fourteenth Amendment Due Process Rights Under 42
U.S.C. § 1983, And Article 1, Section 6 Of
The New York Constitution (As To All Defendants).

       Paragraph 121: The NRA repeats and re-alleges each and every allegation in the

preceding paragraphs as though fully set forth herein.

       121.    Response: Count Six has been dismissed pursuant to the Order filed by this Court

on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: This is a statement reincorporating Plaintiff’s allegations in Paragraphs 1 through 120;

as such, no response is required. To the extent a response is required, Defendants reincorporate

their responses to Paragraphs 1 through 120.

       Paragraph 122: Defendants’ actions have deprived the NRA of its constitutionally

protected interests in engaging in core political advocacy and pursuing revenue opportunities

free from unreasonable government interference by coercing financial institutions to cease

providing essential services to the NRA and other “gun promotion” organizations.

       122.    Response: Count Six has been dismissed pursuant to the Order filed by this Court

on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.




                                                45
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 46 of 56



        Paragraph 123: For decades, the NRA has contracted with, among others, insurance-

industry firms and professionals to create affinity-insurance programs providing life, health,

property, casualty, and other similar types of insurance to NRA members, as well as club and

business affiliates. The NRA has invested significant time, money, and effort into these insurance

programs in order to provide a valuable benefit to its members.

        123.    Response: Count Six has been dismissed pursuant to the Order filed by this Court

on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants lack knowledge or information sufficient to form a belief as to the truth or

veracity of the allegations contained in this paragraph of the Complaint.

        Paragraph 124: Additionally, in order to continue its public advocacy efforts in support of

the right to bear arms, the NRA has contracted with financial institutions, including banks and

insurers, to provide the NRA with: (a) depository services, cash management services, lockbox

services, disbursement services, wire-transfer services, and remote banking services of the type

generally offered by major wholesale banking institutions; and (b) corporate insurance coverage,

including general liability and related “umbrella” coverage, and event-specific coverage.

        124.    Response: Count Six has been dismissed pursuant to the Order filed by this Court

on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants lack knowledge or information sufficient to form a belief as to the truth or

veracity of the allegations contained in this paragraph of the Complaint.

        Paragraph 125: Accordingly, the NRA has a property interest in its agreements with these

financial institutions, as well as a liberty interest in its good name, reputation, honor, integrity, and

its ability to endorse insurance products to its membership.




                                                   46
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 47 of 56



       125.    Response: Count Six has been dismissed pursuant to the Order filed by this Court

on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 126: Defendants’ April 2018 Letters, backroom exhortations during the DFS

Investigation, and public statements caused, at a minimum, Lockton Affinity, Lockton Companies,

and Chubb to discontinue their NRA-endorsed insurance options in New York or (in Chubb’s case)

nationwide and to never again participate in such programs, thus depriving the NRA of its property

interest without due process of law. Furthermore, Defendants’ actions have interfered with and

deprived the NRA of its tangible property interests in accessing banking and insurance products

on equal terms with other citizens.

       126.    Response: Count Six has been dismissed pursuant to the Order filed by this Court

on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 127: Defendants, in their April 2018 Letters and in other public

pronouncements, have made stigmatizing statements, including that the NRA represents a

potential reputation risk to insurance companies and financial institutions, that the NRA is

responsible for “senseless violence,” and that the NRA is a threat to the public health and safety,

that call into question the NRA’s good name, reputation, honor, and integrity. These stigmatizing

statements are false and capable of being proved false.

       127.    Response: Count Six has been dismissed pursuant to the Order filed by this Court

on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.




                                                47
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 48 of 56



       Paragraph 128: As evidenced by the actions multiple insurance companies have taken to

terminate their business relationships with the NRA, Defendants’ public statements and other

unlawful conduct have impugned the NRA’s reputation in such a fashion as to materially obstruct

and hinder the NRA’s ability to continue its existence as a not-for-profit organization, fulfill its

advocacy objectives, and carry its affinity insurance programs. Defendants’ conduct indeed

shocks the conscience.

       128.    Response: Count Six has been dismissed pursuant to the Order filed by this Court

on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 129: Defendants made these stigmatizing statements publicly, both through the

release of the April 2018 Letters and in other public pronouncements.

       129.    Response: Count Six has been dismissed pursuant to the Order filed by this Court

on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 130: Defendants made these statements concurrently with, or in close

temporal relationship to, the decision by each of Lockton and Chubb to terminate one or more key

business relationships with the NRA; those terminations directly resulted from the coercion

applied by Defendants to Lockton and Chubb.

       130.    Response: Count Six has been dismissed pursuant to the Order filed by this Court

on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 131: Defendants’ violation of the NRA’s due process rights and deprivation

of the NRA’s interest in its contracted-for NRA-endorsed insurance programs, as well as its


                                                48
      Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 49 of 56



other property and liberty interests, has resulted in significant damages to the NRA, including

increased development and marketing costs for any potential new NRA-endorsed insurance

programs and increased costs associated with attempting to obtain new insurance and banking

services. The NRA is also entitled to an award of attorneys’ fees and costs pursuant to 42

U.S.C. § 1988 and New York Civil Practice Law and Rules § 8601.

          131.   Response: Count Six has been dismissed pursuant to the Order filed by this Court

on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

          Paragraph 132: The NRA also seeks an order preliminarily and permanently enjoining

Cuomo and Vullo (in their official capacities) and DFS—including its officers, agents, servants,

employees, and all persons in active concert or participation with them who receive actual

notice of the injunction—from engaging in any conduct or activity which has the effect of

interfering with, terminating, or diminishing any of the NRA’s contracts and/or lawful business

relationships with any organizations.

          132.   Response: Count Six has been dismissed pursuant to the Order filed by this Court

on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny that the Plaintiff is entitled to the order it seeks, and deny to the extent

this paragraph alleges that Defendants engaged in any wrongdoing or violated any of Plaintiff’s

rights.

Count Seven: Tortious Interference With Prospective Economic Advantage (As To Cuomo
And Vullo In Their Individual Capacities).

          Paragraph 133: The NRA repeats and re-alleges each and every allegation in the

preceding paragraphs as though fully set forth herein.



                                                 49
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 50 of 56



       133.    Response: Count Seven has been dismissed pursuant to the Order filed by this

Court on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: This is a statement reincorporating Plaintiff’s allegations in Paragraphs 1 through 132;

as such, no response is required. To the extent a response is required, Defendants reincorporate

their responses to Paragraphs 1 through 132.

       Paragraph 134: For over fifteen years, the NRA has had an ongoing business

relationship with Lockton. Lockton entities administered and marketed NRA-endorsed insurance

in New York State and across the nation, and also served as the NRA’s trusted insurance broker

for various corporate coverage—such as general liability, media liability, and director and officer

insurance.

       134.    Response: Count Seven has been dismissed pursuant to the Order filed by this

Court on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants lack knowledge or information sufficient to form a belief as to the truth or

veracity of the allegations contained in this paragraph of the Complaint.

       Paragraph 135: As demonstrated through, for example, the Lockton Consent Order,

Cuomo and Vullo knew that the NRA had an ongoing business relationship with Lockton and

understood that the relationship was expected to continue for many years to come.46 Prior to

entering into the Lockton Consent Order or issuing the April 2018 Letters and associated press

release, Cuomo and Vullo had access to the contracts between Lockton and the NRA, which

indicated the long-term nature of the relationship and explained the duties and obligations of

Lockton and the NRA.




                                                50
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 51 of 56



       135.    Response: Count Seven has been dismissed pursuant to the Order filed by this

Court on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 136: Vullo, at the direction of Cuomo, intentionally and deliberately interfered

with the NRA’s prospective business relationship with Lockton in an attempt to drive the NRA out

of New York. Vullo and Cuomo’s interference included, but is not limited to, entering into an

agreement with Lockton requiring it to not participate in “any other NRA-endorsed programs with

regard to New York State” and to not “enter into any agreement or program with the NRA to

underwrite or participate in any affinity-type insurance program involving any line of insurance

to be issued or delivered in New York State or to anyone known to Lockton to be a New York

resident.”

       136.    Response: Count Seven has been dismissed pursuant to the Order filed by this

Court on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 137: Cuomo and Vullo acted for a wrongful purpose, with malicious intent,

and used dishonest, wrongful, and improper means when intentionally interfering with the NRA’s

business relationship with Lockton. Cuomo’s and Vullo’s sole purpose for requiring Lockton to

no longer participate in lawful insurance programs with the NRA was to harm the NRA and drive

it, and the advocacy Cuomo and Vullo disagreed with, out of New York state. Under the guise of

governmental executive authority, Cuomo and Vullo took intentional steps to violate the NRA’s

rights afforded by the United States and New York Constitutions and committed independent

tortious conduct.




                                                51
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 52 of 56



       137.    Response: Count Seven has been dismissed pursuant to the Order filed by this

Court on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 138: Cuomo’s and Vullo’s intentional interference was directed at Lockton

and convinced and induced Lockton to not enter any future business relationship or continue

a prospective relationship with the NRA in New York.

       138.    Response: Count Seven has been dismissed pursuant to the Order filed by this

Court on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 139: Cuomo’s and Vullo’s intentional interference caused significant injury

to the NRA’s business relationship with Lockton, including Lockton’s termination of its

relationship with the NRA in New York (and elsewhere) and refusal to enter into any affinity-

based insurance programs with the NRA in New York, even if those programs comply with New

York Insurance Law.

       139.    Response: Count Seven has been dismissed pursuant to the Order filed by this

Court on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

       Paragraph 140: As a result of Vullo’s and Cuomo’s actions, the NRA has sustained and

is continuing to sustain economic damages from lost prospective business relations, including

but not limited to actual damages resulting from the loss of royalty payments from future

affinity programs and attorneys’ fees and costs, which must be remedied through issuance of a

permanent injunction and in an amount of actual damages.




                                                52
         Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 53 of 56



          140.   Response: Count Seven has been dismissed pursuant to the Order filed by this

Court on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

          Paragraph 141: The NRA is also entitled to an award of punitive damages for Cuomo’s and

Vullo’s tortious interference with the NRA’s prospective economic advantage because their

intentional actions constituted a wanton and reckless disregard of the NRA’s constitutional rights.

          141.   Response: Count Seven has been dismissed pursuant to the Order filed by this

Court on November 6, 2018, Dkt. No. 56. Notwithstanding the foregoing, Defendants respond as

follows: Defendants deny the truth of the allegations in this paragraph.

                              VI.      DEMAND FOR JURY TRIAL

          Paragraph 142: The NRA hereby demands a trial by jury on all issues so triable.

          142.   Response: This paragraph contains a jury demand; accordingly, no response is

required. To the extent a response is required, Defendants admit that the NRA demands a jury

trial.

                                VII.    REQUEST FOR RELIEF

          Complaint text: WHEREFORE the NRA respectfully requests that the Court enter

judgment in the NRA’s favor and against Defendants, as follows:

          a.      Declaring, pursuant to 28 U.S.C. § 2201, that Defendants have violated the

NRA’s rights to free speech, freedom of association, due process, and equal protection under

both the Federal and New York Constitutions;

          b.      Granting a preliminary and permanent injunction, pursuant to 28 U.S.C. § 1651

(a), 42 U.S.C. § 1983, and Rule 65 of the Federal Rules of Civil Procedure, ordering DFS, its

agents, representatives, employees and servants and all persons and entities in concert or


                                                53
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 54 of 56



participation with it, Cuomo (in his official capacity), and Vullo (in her official capacity):

       (1)      to immediately cease and refrain from engaging in any conduct or activity

                which has the purpose or effect of interfering with the NRA’s exercise of the

                rights afforded to it under the First and Second Amendment to the United

                States Constitution and Section 8 to the New York Constitution;

       (2)      to immediately cease and refrain from engaging in any conduct or activity which

                has the purpose or effect of interfering with, terminating, or diminishing any of

                the NRA’s contracts and/or business relationships with any organizations;

       (3)      to immediately cease and refrain from further selective enforcement of the

                Insurance Laws to the NRA endorsed policies; and

       (4)      to enjoin or preclude the enforcement of the provisions of the Lockton and Chubb

                Consent Orders purporting to prohibit Lockton and Chubb from doing business

                with the NRA;

       b.        Granting such other injunctive relief to which the NRA is entitled;

       c.        Awarding the NRA actual damages, including compensatory and

consequential damages, in an amount to be determined at trial;

       d.       Awarding the NRA exemplary or punitive damages;

       e.       Awarding the NRA pre-judgment and post-judgment interest at the highest lawful

       rates;

       f.        Awarding the NRA such costs and disbursements as are incurred in

prosecuting this action, including reasonable attorneys’ and experts’ fees; and

       g.       Granting the NRA such other and further relief as this Court deems just and proper.

       143.     Response: Defendants deny the truth of the allegations in this paragraph.


                                                 54
     Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 55 of 56



                                 AFFIRMATIVE DEFENSES

       144.    The Complaint fails to state a claim upon which relief can be granted.

       145.    The Complaint fails to establish that Plaintiff has standing to assert First

Amendment claims as alleged in the Complaint.

       146.    Defendants Cuomo and Vullo are entitled to immunity.

       147.    The Complaint is barred, in whole or in part, by the Eleventh Amendment.

       148.    At all relevant times Defendants acted under the reasonable belief that their conduct

was in accordance with clearly established law. They are, therefore, protected under the doctrine

of qualified immunity.

       149.    Plaintiff’s claims are barred in whole or in part because it failed to mitigate its

damages, if any.

                                  ADDITIONAL DEFENSES

       150.    The NRA violated NY law by marketing insurance without a license.

       151.    Chubb and Lockton violated NY law as set forth in the consent orders, and nothing

in those consent orders can reasonably be interpreted to violate NRA’s constitutional rights.

       152.    The guidance letters were issued as part of the clear regulatory authority held by

the Superintendent and the Department of Financial Services.

       153.    Defendants Cuomo and Vullo both have first amendment rights that protect the

speech challenged in the Complaint




                                                55
      Case 1:18-cv-00566-TJM-CFH Document 59 Filed 11/20/18 Page 56 of 56



       WHEREFORE, Defendants respectfully request that this Court deny the relief requested,

dismiss the Complaint with prejudice, and grant such other relief as the Court shall deem is just

and proper.

Dated: Albany, New York
       November 20, 2018
                                            BARBARA D. UNDERWOOD
                                            Attorney General of the State of New York
                                               Attorney for Defendants Andrew M. Cuomo,
                                                      Maria T. Vullo and New York State
                                                      Department of Financial Services
                                            The Capitol
                                            Albany, New York


                                            By: s/ Adrienne J. Kerwin
                                            Adrienne J. Kerwin
                                            Assistant Attorney General, of Counsel
                                            Bar Roll No. 105154
                                            Telephone: (518) 776-2608
                                            Fax: (518) 915-7738 (Not for service of papers)
                                            Email: Adrienne.Kerwin@ag.ny.gov

TO:    VIA ECF
       J. Joel Alicea, Esq.
       Charles J. Cooper, Esq.
       Michael W. Kirk, Esq

       VIA ECF
       William A. Brewer, Esq.
       Stephanie L. Gase, Esq.
       Sarah Rogers, Esq.




                                               56
